Citation Nr: 1011951	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service in the U.S. Navy from 
November 1967 to April 1971, and he also served in the U.S. 
Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2006 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in Louisville, Kentucky in October 2009.  
A transcript of that hearing is of record.

A. Hepatitis B

The Veteran contends that his currently diagnosed hepatitis B 
is traceable to a sexual disease that he believes he 
contracted and was treated for while in Vietnam.

The first indication in the record of hepatitis B is an 
August 2005 laboratory result noting that the hepatitis B 
core Ab test was positive.  A December 2005 progress note by 
D.J., M.D., stated that the Veteran's mother apparently died 
from hepatitis B and a bad association from this.  A 1998 
progress note also reported that the Veteran's sister was 
very sick from hepatitis B, noting that she was a nurse and 
received a series of hepatitis B vaccines in the past.  The 
Veteran reported that his sister's physician felt she might 
have been a carrier of hepatitis B for many years.  A June 
2006 progress note by D.J., M.D. of Internal Bluegrass 
Medicine, in a section entitled family medical history, noted 
that the Veteran's mother had liver cancer and was a 
hepatitis B carrier, and his sister had died from hepatitis 
B.

A February 2005 letter from A.J., M.D. of Orthopaedic 
Associates noted that the Veteran had a positive hepatitis B 
antigen, and that it was explained to him that a positive 
hepatitis B antigen was usually the result of contracting 
hepatitis B at some point.  Dr. J. noted that hepatitis B was 
a blood borne viral disease affecting the liver, and noted 
that the most common sources of hepatitis B were blood 
transfusions, blood products, needle sticks, or sexual 
transmission.  Dr. J. noted that the Veteran did have a 
history of possible sexual exposure during Vietnam while on 
active duty, and stated that this evidence with lack of other 
sources might be a possible source of his disease, and was 
most likely in view of the absence of other causal reasons.

The Veteran was afforded a VA examination in November 2008 in 
an attempt to ascertain the etiology of his hepatitis B.  The 
examiner noted that in August 2005, the Veteran was noted to 
be positive for total hepatitis B core Ab but negative for 
hepatitis B core antibody, IGM, and was noted to be in a 
"state of recovery."  The examiner noted that although the 
record showed previous instances where the Veteran stated 
that his mother and sister both died of hepatitis, he now 
stated that this was not the case, and that his sister was 
infected with the virus while working as a nurse.  Regarding 
other risk factors, the Veteran denied having a blood 
transfusion prior to 1992, denied past or present intravenous 
drug use, but regarding blood exposure of the skin or mucous 
membranes, and sexual transmission, the Veteran noted that 
while he was in Vietnam, he used his shirt as a tourniquet 
and had blood exposure at that time.  He also stated that he 
had a bad sexual experience with a Vietnamese girl.  Lastly, 
the Veteran noted that he had a tattoo placed in 1967 prior 
to going into Vietnam.  

The examiner opined that she was unable to resolve the issue 
of whether or not the Veteran's currently diagnosed hepatitis 
B was traceable to military service without resorting to mere 
speculation.  She explained that because there were no 
medical records for review from the period in question 
(November 1967 through April 1971), she was unable to 
determine if the Veteran was indeed treated for a sexually 
transmitted disease or had symptoms of hepatitis B in 
service.  Further, given the fact that the Veteran now denied 
that his mother and sister had hepatitis B (as initially 
reported in the CPRS record), she noted that it would require 
speculation to determine exactly when the Veteran contracted 
hepatitis B during the period of 1967 to 2005 (when he was 
first noted to have a positive hepatitis B antigen).

The record contains a February 2009 letter by D.J., M.D. 
stating that the Veteran is his patient and a chronic 
hepatitis B carrier.  He noted that he monitored the 
Veteran's liver enzymes on a regular basis and that he was 
chronic hepatitis B antigen negative.  Dr. J. stated that the 
Veteran's hepatitis B was contracted during his tour of 
active duty in Vietnam.  No rationale for this opinion was 
provided.

A December 2009 letter by D. J., M.D. stated that he recently 
addressed a letter to VA concerning the Veteran's hepatitis 
B, and was informed that the VA did not accept the nexus 
opinion because he did not provide a basis or rationale for 
the opinion.  However, Dr. J. noted that per the Veteran, his 
medical records had been lost, and per the Veteran's history, 
the most obvious place of contraction would have been during 
his tour in Vietnam.

A February 2008 statement from B.D., a fellow service member 
who served in Vietnam with the Veteran in Naval Support 
Activity in Saigon, stated that he remembered the Veteran 
going to a medical facility in Cholon for treatment of a 
venereal disease sometime around November or December of 
1968.

Here, the Board finds that it is necessary to obtain an 
additional nexus opinion on the question of the origin of the 
Veteran's hepatitis B; rendered after all documented risk 
factors are ascertained and considered.  Currently, two 
private physicians opined that the Veteran's currently 
diagnosed hepatitis B was contracted during his tour of duty 
in Vietnam; however, neither examiner offered a rationale, 
nor is there any indication that the claims file was 
reviewed.  A.J., M.D., opined in February 2005, that the 
history of exposure during the Vietnam war as a sexually 
transmitted disease may be a possibility, and was most likely 
in view of the absence of other causal reasons.  However, in 
arriving at his opinion, Dr. A.J. did not consider all 
possible reasons, as he did not take into account the 
Veteran's reported history of family members, including his 
mother, as a positive hepatitis B carrier.  Additionally, Dr. 
D.J. opined that the Veteran's hepatitis B was contracted in 
Vietnam, offering as his rationale only that per the Veteran, 
his medical records had been lost.  No further explanation 
was provided as to why he believed the Veteran's hepatitis B 
was incurred in Vietnam.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), where the Court found that a medical 
opinion which only contains data and conclusions, and is not 
supported by reasons or rationale is accorded no probative 
weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two--"[A] medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.") 

Further, the November 2008 VA examiner stated that she could 
not provide an opinion regarding the etiology of the 
Veteran's hepatitis B without resorting to speculation 
because service treatment records were not available to 
review.  She also expressed confusion as to whether or not 
the Veteran's mother had a positive hepatitis B diagnosis, 
noting that past medical records indicated she did, but at 
today's examination, the Veteran denied that his mother had 
hepatitis B.

In summary, because the claims file does not contain a 
medical nexus opinion regarding the etiology of the Veteran 
hepatitis B that considers all the identified risk factors, 
and offers a rationale, the Board finds that another medical 
nexus opinion is required.

The Board will therefore remand to obtain a medical opinion 
regarding the medical probabilities that the Veteran's 
currently diagnosed hepatitis B is attributable to military 
service.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the Veteran's 
current hepatitis B is at least as likely as not (i.e., 
probability of approximately 50 percent or greater), or less 
likely than not (i.e., probability less than 50 percent) 
related to his military service, including a sexually 
transmitted disease contracted during service, or any other 
identified risk factor or combination of factors.  The 
examiner should address whether the period of time since 
discharge from service to the initial diagnosis of hepatitis 
B has any effect on the analysis regarding the likelihood 
that hepatitis B was in fact contracted during military 
service.  Lastly, if after further development, the Veteran's 
family members were found to have been afflicted with 
hepatitis B, this fact should be taken into account in the 
examiner's analysis.  A complete rationale should be given 
for all opinions and conclusions expressed.

The Board acknowledges that there is a certain amount of 
conjecture required when providing any medical opinion, and 
asks only that the examiner render an assessment as to the 
likelihood that the Veteran's hepatitis B is traceable to 
military service, after considering all the available 
evidence regarding identified risk factors and date of onset 
of hepatitis B.  

B. PTSD

Throughout the pendency of this appeal, the Veteran has 
described several in-service stressful events, which he 
believes led to the development of his PTSD.  In particular, 
the Veteran has described an incident that occurred during 
the time span from February 1969 through April 1969, where a 
truck was booby trapped with a grenade, and it exploded, 
killing six supply personnel from the Veteran's division.  
The Veteran stated that he was required to pick up what was 
left in the truck after the explosion, and therefore 
witnessed the aftermath of the explosion, including body 
parts.  The Veteran reported that he knew one of the men who 
died in this incident because he had played pool with him; 
however, he could not remember his name.  In addition to the 
stressful incident just described, more recently, the Veteran 
has alleged that he was sexually assaulted by an older 
Vietnamese gentleman while serving in Vietnam.

Outpatient treatment records from the St. Louis VA medical 
center (VAMC) reflect a current diagnosis of PTSD.  The 
question at hand is whether the Veteran's currently diagnosed 
PTSD is related to a verified in-service stressful event, or 
to an in-service incident involving sexual assault.

Regarding the Veteran's allegation of in-service sexual 
assault, a November 2009 progress note is the first time in 
the record where it is recorded that the Veteran expressed 
his belief that his PTSD was the result of sexual trauma 
while in Vietnam.  B.M., a psychiatrist, gave an Axis I 
impression of PTSD, and noted that the Veteran exhibited a 
great deal of resistance to discussing his sexual trauma in 
the military.  He stated his belief that this fit with the 
very nature of PTSD and was in no way suggestive of 
malingering or manipulation.  The examiner noted that the 
event was so horrifying to the Veteran that he had kept it 
buried for all these years and had tremendous hesitation in 
talking about it.  B.M. noted that it was his medical opinion 
that the Veteran exhibited behavior that indicated he was 
sincere, that his report was based on fact, and that the 
events he reported did happen.  B.M. noted that the Veteran 
had classic symptoms of PTSD and certainly would meet the 
criteria for that disorder in regard to significant trauma.

At the Veteran's December 2009 Board hearing, the Veteran 
stated that he was sexually assaulted by a Vietnamese 
government employee whom he had trusted.  He stated that they 
were drinking alcohol, and the older gentleman took advantage 
of him.  The Veteran noted that at the time of the assault 
(1968), he did not seek treatment or tell anyone because he 
was scared to death and intimidated.  After the incident, the 
Veteran noted that he went into a downward spiral, and 
started drinking a lot, having sex with a lot of women, and 
was arrested several times while on active duty; however, no 
reports were filed.  The Veteran noted that he tried to tell 
a priest in 1970, but the priest also came on to him, so 
after that incident, he did not tell anyone about the sexual 
assault ever again until now.

Notably, in a January 2007 Veteran Center Intake form for a 
mental status evaluation, the Veteran was asked to recount 
traumatic in-service events, with a specific notation stating 
"including sexual trauma while in the military" and the 
Veteran did not discuss any sexual trauma.

The regulations provide that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4) (previously 
38 C.F.R. § 3.304(f)(3)).

Additionally, the Board finds that the Veteran has not been 
properly notified of the information he can submit to 
substantiate his claim for PTSD based on personal assault.  
The pertinent regulations state that VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor.  The regulation states that the Veteran should be 
allowed the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran's service treatment records and 
service personnel records for the service period from 
November 1967 to April 1971 are unavailable for review.  Due 
to this problem, it is difficult to evaluated the Veteran's 
PTSD claim based on sexual assault because there is no 
contemporaneous evidence to review as to in-service behavior 
changes, including deterioration in work performance 
(performance appraisals are not of record for review), or 
other in-service indicators of behavioral changes such as 
anxiety without an identifiable cause, or social behavior 
changes.  

Nevertheless, in order to afford the Veteran the due process 
to which he is entitled, the Board finds that a VA PTSD 
examination is warranted so that an examiner may review all 
the relevant evidence of record, including any newly 
submitted lay statements or other relevant evidence obtained 
from the Veteran after he is notified of the types of 
evidence he can submit to substantiate his claim.  The 
examiner should render an opinion as to whether it is at 
least as likely as not that the Veteran suffered an in-
service sexual assault which resulted in his currently 
diagnosed PTSD.  The examiner should also render an opinion 
as to whether any in-service stressor is sufficient to 
support a diagnosis of PTSD.  Such examination must include 
psychological testing.

Further, as alluded to above, the Veteran has not been 
notified that sources other than his service records may 
constitute credible supporting evidence of his stressor.  He 
should be notified that in order to help support his stressor 
incident (the in-service sexual assault) he may furnish 
evidence from sources other than his service records, such as 
records from law enforcement authorities, mental health 
counseling centers, statements from family members, 
roommates, fellow service members, or clergy, including 
evidence that reveals behavioral changes.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran of the kind of 
evidence that may be submitted in support 
of a claim for PTSD based on personal 
assault.

2.  Ask the Veteran to again provide 
specific details regarding stressful 
experiences during military service that 
he believes have led to his PTSD.  
Undertake further evidentiary development 
in an attempt to corroborate the 
occurrence of each stressor identified by 
the Veteran.  In particular, development 
should be undertaken to verify the 
February through April 1969 incident 
where the Veteran stated that he was 
traumatized after seeing body parts 
during a clean-up mission after the truck 
they were riding in was blown up.

3.  Arrange for the Veteran to be 
afforded a VA psychiatric examination.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
Psychological testing to determine 
whether the Veteran has PTSD should be 
conducted.

Regarding the Veteran's stressor 
involving sexual assault, after examining 
all the evidence of record, including any 
newly submitted evidence by the Veteran, 
the examiner should determine whether the 
evidence indicates that a sexual assault 
occurred, and whether the incident is 
sufficient to support a diagnosis of 
PTSD.

If a diagnosis of PTSD based on stressful 
experience other than personal assault is 
made, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD.  The examination report 
should include the complete rationale for 
all opinions expressed.

4.  An examination should be scheduled 
with respect to the claim of service 
connection for hepatitis B.  A detailed 
history should be taken and the claims 
file reviewed.  The medical professional 
should thereafter provide an opinion 
regarding the medical probability that 
the Veteran's currently diagnosed 
hepatitis B is attributable to his period 
of active military service from November 
1967 to April 1971.  The examiner should 
discuss whether the Veteran was exposed 
to hepatitis B risk factors in service 
(including unprotected sex with an 
infected person or contact with blood), 
and if so, the examiner should offer an 
opinion regarding any possible 
relationship between these in-service 
risk factors and his currently diagnosed 
hepatitis B.  The physician should also 
address other risk factors, including a 
tattoo, and exposure to other individuals 
with hepatitis B, including the Veteran's 
sister and mother.  The physician should 
discuss whether any symptoms of hepatitis 
were manifested during service and 
whether the period of time from discharge 
from service to the initial diagnosis 
(2005) has any effect on the analysis 
regarding the likelihood that hepatitis B 
was in fact contracted during military 
service.

(The agency of original jurisdiction 
(AOJ) should make sure that the medical 
opinion complies with this remand and the 
questions presented in this opinion 
request, especially with respect to 
detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

5.  After undertaking any other 
development deemed appropriate, 
adjudicate the claims of service 
connection for PTSD and Hepatitis B.  If 
any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

